Case 3:17-cv-01124-MMA-WVG Document 97-14 Filed 08/05/19 PageID.1881 Page 1 of 7




                                  EXHIBIT 10
   Case 3:17-cv-01124-MMA-WVG Document 97-14 Filed 08/05/19 PageID.1882 Page 2 of 7

sandbax                                                                          Joe Kuchta <jkuchta@sandbox.com>




Update
7 messages

Margie Gardner-Hunt <margiegardner@avidaspharma.com> Fri, Jul 18, 2014 at 7:22 AM
To: Joe Kuchta <jkuchta@gacommunication.com>, Mark Goble <mgoble@gacommunication.com>
Cc; Cathy Metzler <cmetzler@gacommunication.com>

 Joe/Mark,

 Can you send the sales information from this May trans'action please.

 Can we set up a quick call on Monday to discuss the inventory sell off.

 Thanks,

 Margie

 Begin forwarded message:



          From: Margie Gardner-Hunt <margiegardner@avidaspharma.com>
          Subject: Fwd: Order
          Date: June 19, 2014 at 9:15:41 PM EDT
          To: Cathy Metzler<cmetz!er@gacommunication,com>
          Cc: Joe Kuchta <jkuchta@gacommunication.com>

          Cathy,

          Can you send to me the sales related to this transaction.

          Many thanks,

          Margie



          Begin forwarded message:



                   From: Joe Kuchta <jkuchta@gacommunication.com>
                   Subject: Re: Order
                   Date: May 9, 2014 at 9:06:44 AM EDT
                   To: Margie Gardner-Hunt <margiegardner@avidaspharma.com>
                   Cc: Cathy Metzler <cmetzler@gacommunication.com>

                   Thanks Margie. We'll take care of it.



                   Joe Kuchta
                   CEO
                                                                                                     EXHIBIT
                   GA Communication Group
                   Chicago/San Diego USA
                   Office: +1-312-803-1900                                                            _£_
                   On Fri, May 9, 2014 at 7:29 AM, Margie Gardner-Hunt <margiegardner@avidaspharma.com>
                   wrote:
                     Joe-
Case 3:17-cv-01124-MMA-WVG Document 97-14 Filed 08/05/19 PageID.1883 Page 3 of 7
         Kim would like to order 120 of the Vitaphenol toner, I have copied her on the email so that
         you can work out the credit card/ payment terms with Kim directly.

         Thanks

         Margie

         Begin forwarded message:



                  From: "Kim Brown" <kbrown@lmgdoctors.com>
                  Subject: RE: Order
                  Date: May 9, 2014 at 8:05:11 AM EDT
                  To: "Margie Gardner-Hunt" <margiegardner@avidaspharma.com>


                  Margie.


                  OH N0f Thai is my favorite product.... Can t qo ahead and order
                  120?

                  Thanks.


                  Kim


                  From: Margie Gardner-Hunt Fmai!to:maraiegardner@avidasDharma.com]
                  Sent: Thursday/ May 08, 2014 6:56 PM
                  To: Kim Brown
                  Cc: Joe Kuchta; Sharon Fleming
                  Subject: Fwd: Order


                  Hi Kim,

                  We are discontinuing the Vitaphenol line and now through the next
                  two months will be offering an additional 20% discount and extended
                  payment terms off the professional price.

                  Please reply all if you are interested in ordering Vitaphenol for your
                  clients before our stock runs out.


                  Many thanks,


                  Margie
                  Margie Gardner
                  President
                  Avidas Pharmaceuticals LLC
                  196 West Ashland Street
                  Doylestown, PA 18901
                  www.avidaspharma.com

                  Phone: 215-852-7488


                  The e-mail and any attachments are strictly private and
                  confidential and may contain proprietary or legally privileged
                  information. This e-mail is intended solely for the person or
                  organization to whom it is addressed. If you are not the
                  intended recipient, please contact the sender immediately and
  Case 3:17-cv-01124-MMA-WVG      Document
                  delete the message         97-14 Filed
                                     and attachments.     08/05/19
                                                      It may containPageID.1884 Page 4 of 7
                           confidential and legally privileged information and it is
                           prohibited and may be illegal to copy it, disclose its contents to
                           others, distribute it, or use for any other purpose.

                           We run anti-virus software but we can not accept any liability
                           for any damage sustained as a result of software viruses and
                           would advise that you carry out your own virus checks before
                           opening any attachments.




                           Begin forwarded message;




Joe Kuchta <jkuchta@sandboxww.com> Tue, Jul 22, 2014 at 2:53 PM
To: Margie Gardner-Hunt <margiegardner@avidaspharma.com>


 Hi Margie.

 Can we talk Thursday morning/ say 8:00 AM CST/9:00 EST?

 I do have a couple of questions for you as well as can give you an update on the inventory/ etc,


 Let me know if you think that would work...




 GA Communication Group
 Chicago/San Diego USA
 Office: +1-312-803-1900




 [Quoted text hidden]



Margie Gardner-Hunt <margiegardner@avidaspharma.com> Tue, Jul 22, 2014 at 6:18 PM
To: Joe Kuchta <jkuchta@gacommunication.com>

 Joe

 Thirsday 9 am est works for me. Do you want to just call my cell?

 Thanks

 Sent from my [Phone
 [Quoted text hidden]



Joe Kuchta <jkuchta@sandboxww.com> Thu, Jul 24, 2014 at 7:55 AM
To; Margie Gardner-Hunt <margiegardner@avidaspharma.com>
  Case 3:17-cv-01124-MMA-WVG Document 97-14 Filed 08/05/19 PageID.1885 Page 5 of 7
 Our most recent [and only] order..


 Joe Kuchta
 CEO

 GA Communication Group
 Chicago/San Diego USA
 Office:+1-312-803-1900




 [Quoted text hidden]


       Vitaphenol Orders June 2014.xlsx
       9K


MargieGardner-Hunt <margiegardner@avidaspharma.com> Thu,Jul 24, 2014 at 8:53 AM
To; Joe Kuchta <jkuchta@gacommunication.com>
Cc: Mark Gobie <mgoble@gacommunication.com>

 Hi Joe,

 Thanks. As you know, the termination of the Licensing and Distribution contract between Avidas and SciDerma was
 December 31,2013 followed by the termination of the contract between Avidas and LaJolla Spa MD which was effective
 July 11,2014.

 The outstanding items for the Avidas and SciDerma are the sale of the finished goods inventory and related royalty and
 the Harmony inventory of outstanding components. In terms of the vitaphenol.com website, please advise if anything is
 needed on your end as we will be "turning this off" in the next few days.

 i would appreciate if you can continue to provide a monthly statement (email) to confirm sales or no sales of the inventory.

 In terms of a'potential licensor or marketing partner for Vitaphenol, all Trademark and Know-how rights have reverted
 back to LaJolla Spa, The contact for LaJolla Spa, MD is as follows:

 Dianne York
 LaJolla Spa MD
 7660 Fay Avenue
 SteH-168
 La Jo!la, CA 92037
 619-507-37~9
 www.dygcosmetics.com


 I'm hopeful that the Groupon deal comes through so we can put this behind us.

 Best,

 Margie
 Margie Gardner
 President
 Avidas Pharmaceuticals LLC
  196 West Ashland Street
 Doylestown, PA 18901
 www avidaspharma corn
 Phone: £'i;';~52'-^J.;^



 The e-mail and any attachments are strictly private and confidential and may contain proprietary or legally privileged
  information. This e-mail is intended solely for the person or organization to whom it is addressed, if you are not the
  intended recipient, please contact the sender immediately and delete the message and attachments. It may contain
  confidential and legally privileged information and it is prohibited and may be illegal to copy it, disclose its contents to
  others, distribute it, or use for any other purpose.

  We run anti-virus software but we can not accept any liability for any damage sustained as a result of software viruses
  and would advise that you carry out your own virus checks before opening any attachments.
  Case 3:17-cv-01124-MMA-WVG Document 97-14 Filed 08/05/19 PageID.1886 Page 6 of 7




 [Quoled text hidden]


          [Quoted tey.t hidden]
         <Vitaphenol Orders June 2014.xlsx>




Joe Kuchta <jkuchta@sandboxww.com> Fri,Jul 25, 2014 at 8:11 AM
To: Doug Neale <jcdoug@mac.com>


 In prep for our chat later this morning...




 GA Communication Group
 Chicago/San Diego USA
 Office: +1-312-803-1900




 [Quoted )e)(t hidden]



Douglas Neale <jcdoug@mac.com> Fri, Jul 25, 2014 at 10:50 AM
To: Joe Kuchta <jkuchta@gacommunication.com>

 Thai's screwed up. Joe sorry I misread the email I thought you said 11 :00. I'm a little crazy cause of this move. You av

 Sent from myiPhone
 [Quoted text hidden]
Root Category   Order Status   Items Sold   SubTotal   Costs        Shipping       Tax   Handling       Fees Discounts       Line Items       Orders
Tone            Shipped               120       2172       1257.6              0     0              0      0             0                1        1
                                                                                                                                                       Case 3:17-cv-01124-MMA-WVG Document 97-14 Filed 08/05/19 PageID.1887 Page 7 of 7
